Citation Nr: 0101949	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
9, 1997, for the grant of a 40 percent rating for residuals 
of a right leg burn.

2.  Entitlement to an effective date earlier than October 16, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to compensation for a heart condition under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina, 
which, in January 1997, granted service connection for PTSD 
effective October 16, 1996.  In October 1997, the RO denied 
compensation for a heart condition under the provisions of 
38 U.S.C.A. § 1151.  In January 1998, the RO increased the 
rating for the veteran's residuals of a right leg burn from 
30 to 40 percent effective September 9, 1997.

These issues were previously before the Board in January 
1999, at which time they were remanded so that the veteran 
could be scheduled for a hearing at the RO and a hearing 
before a traveling member of the Board.


FINDINGS OF FACT

1.  The veteran was released from military service in October 
1971.

2.  The veteran was accorded an examination for disability 
evaluation purposes by VA in December 1971.

3.  In a decision dated in March 1972, the RO granted service 
connection for residuals of burns to the veteran's right leg 
and rated the residuals as 30 percent disabling under 
Diagnostic Code 7801, effective October 28, 1971; service 
connection was also established for residuals of burns to the 
left leg and right hand, as well as for a donor site scar on 
the left anterior thigh.

4.  The RO thereafter confirmed and continued the 30 percent 
evaluation for the residuals of the burns to the veteran's 
right leg in rating decisions dated in 1983, 1986, and 1988.

5.  On appellate review in February 1989, the Board, after 
considering the entirety of the evidence then of record, 
denied a rating in excess of 30 percent for the residuals of 
the burns to the veteran's right leg.

6.  The veteran's original claim for service connection for 
PTSD was received on October 16, 1996; the RO granted service 
connection for PTSD effective October 16, 1996.

7.  The RO was not in receipt or possession of any evidence 
prior to October 16, 1996, that can reasonably be construed 
as a formal or informal claim of entitlement to service 
connection for PTSD.

8.  The veteran did not meet the eligibility criteria for 
service connection for PTSD on April 11, 1980.

9.  In an April 1997 rating decision, the RO denied the 
veteran's claim for an evaluation in excess of 30 percent for 
residuals of right leg burns; the veteran did not appeal this 
decision.

10.  Subsequent to the April 1997 decision, there is no 
document of record which may be considered a claim for an 
increased rating for residuals of right leg burns prior to 
the veteran's claim for an increased evaluation for residuals 
of right leg burns which was received on September 9, 1997.

11.  The evidence does not show that the severity of the 
veteran's residuals of a right leg burn increased during the 
one year period prior to September 9, 1997.

12.  In a January 1998 decision, the RO assigned a 40 percent 
rating for the residuals of burns to the veteran's right leg, 
effective September 9, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
9, 1997, for the grant of a 40 percent rating for residuals 
of a right leg burn have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).

2.  The criteria for an effective date earlier than October 
16, 1996, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Prior to the veteran's release from 
service in October 1971 he completed an application for 
compensation for wounds to both hands and legs by a white 
phosphorus hand grenade which he sustained while he had been 
in Vietnam.  He reported that he had been treated at the 
106th General Hospital, Japan, from September 23, 1969, to 
November 2, 1969.  

Very incomplete service medical records were received by the 
RO which contain entries dated in 1970 reflecting that a 
white phosphorus grenade exploded between the veteran's legs, 
resulting in severe burns with scar formation in the medial 
aspects of both thighs.

In a deferred rating decision of November 1971, the RO noted 
that available service medical records were not adequate for 
rating and that additional service medical records needed to 
be requested and that the veteran needed to be scheduled for 
an examination.

The veteran was accorded an examination by VA for disability 
evaluation purposes in December 1971.  The veteran reported 
that he had been working as an automobile mechanic since 
November 1971.  He was 5' 11" tall and weighed 220 pounds.  
His carriage, posture and gait were normal.  It was noted 
that he had been the victim of white phosphorus burns 
resulting in severe scarifications.  He had burns to both 
hands resulting in no discernible scars except on the right 
hand.  On the right lower extremity there were burns that 
overall amounted to a third degree burn covered by split 
thickness grafts of 18 x 6 inches total on the right thigh 
and leg.  The examiner also described the scars to the right 
hand and left lower extremity and commented that there was no 
loss of function or limitation of motion but that there was 
pain in the scarifications.  This examination resulted in the 
following diagnoses:  

(1) Third degree burn of right hand, major; 
(2) Third degree burn, right lower extremity, greater 
than 1 sq. foot; 
(3) Third degree burn, left lower extremity, greater 
than 1 sq. foot; and 
(4) Burn, left hand, not discernable.

In a deferred rating decision dated in January 1972, the RO 
noted that the veteran had undergone an examination in 
December 1971.  The rating specialist made the following 
comments:

Because of the wide disparity of findings 
on cited VA exam and the limited service 
records available, the board feels that 
records covering surgery in service are 
needed prior to rating.  These have 
already been requested.  When received 
consideration will be given to special 
surgical exam, if in order.

In February 1972 additional medical records were received 
from the service department.  An official with the service 
department reported that "Clinical rec. for 28 Oct 69 to 2 
Nov. 69, 106th Gen Hosp., are on file but do not contain any 
record for [the veteran].  These additional service medical 
records, dated November 2, 1969, reflect that the veteran 
sustained 2nd and 3rd degree burns to his lower extremities on 
September 22, 1969, when a "WP [white phosphorus] grenade 
exploded in helicopter he was flying in."  It was reported 
that he suffered white phosphorus burns to both legs, right 
greater than left.  The burns were of 2nd and 3rd degree, with 
no involvement of structure other and skin, primarily the 
skin of medial leg.  He underwent debridement of leg and 
split thickness skin graft (STSG) to inner aspect of legs.  
He also had 2nd degree burn of right hand.  The burn on the 
right leg extended from the inner aspect of the right leg 
high on the thigh to the mid lower leg.

A report of contact dated in March 1972 reflects that an 
official at the RO was unable to locate any additional 
medical records for the veteran at "Bragg or Riley," but 
that the veteran would be sending in some records.

A rating decision dated in March 1972 reflects that service 
records were incomplete in this case and that attempts to 
obtain additional records had been unsuccessful.  It was 
reported that records which were available showed that the 
veteran sustained burns to his legs and to his right hand on 
September 22, 1969, when a white phosphorus grenade exploded 
in a helicopter in which he was flying, causing burns to both 
legs, the right worse than the left, as well as second degree 
burns of the right hand.  It was noted that the VA examiner 
stated that the burns on the right lower extremity amounted 
to third degree burns covered by split thickness grafts of 18 
x 6 inches total, located on the right thigh and leg.  The 
residuals burns, right leg, were rated as 30 percent 
disabling under Diagnostic Code 7801, effective from October 
28, 1971, the day following his release from service.  
Service connection was also established for residuals of 
burns to the left leg and right hand, as well as for a donor 
site scar on the left anterior thigh.

VA outpatient treatment record show that the veteran was seen 
with complaints of pain in his right lower leg in April 1982.  
The symptoms were attributed to intermittent claudication and 
night cramps from small vessel injury.

Medical records from Cabarros Memorial Hospital show that the 
veteran was hospitalized for nine days from May to June 1982 
due to complaints of weakness, nausea, chills, dizziness and 
dehydration.  At discharge, among other things, he was 
diagnosed as having chronic right lower extremity discomfort 
attributable to an old service-connected injury, and a 
history of extensive burns of the lower extremity.

In October 1982, VA outpatient treatment records were 
associated with the claims folder.  These records do not show 
that the veteran was treated for PTSD or residuals of a right 
leg burn from May to August 1982.

On VA medical examination in January 1983, the veteran was 
diagnosed as having residuals of burns of the right lower 
extremity.  It was noted that his burn scar extended from his 
crotch to the medial aspect of his right lower extremity.  At 
that time, the veteran also reported that he had been 
bothered by periods of depression.

In a February 1983 rating decision, the RO confirmed and 
continued the 30 percent evaluation for the veteran's 
residuals of a right leg burn.

In a statement in support of claim received in March 1986, 
the veteran requested an increased evaluation for his 
residuals of a right leg burn.

The VA outpatient treatment records show that the veteran was 
assessed as having right lower extremity pain on occasion 
from September 1985 to March 1986.  In April 1986, 
examination of his right lower extremity was negative for 
swelling or infection.

VA hospital records show that the veteran was hospitalized 
for six days in March 1986 due to complaints of chronic right 
leg pain.  During this hospitalization, he underwent a 
fasciotomy of the anterior and lateral compartments of his 
right lower extremity.  At discharge, he was diagnosed as 
having chronic recurrent compartment syndrome of the right 
lower extremity.

In a September 1986 rating decision, the RO assigned a 
temporary total rating for the veteran's residuals of a right 
leg burn, effective March 25, 1986, to April 30, 1986, and 
restored the pre-surgery rating of 30 percent for this 
disability, effective May 1, 1986.

At an April 1987 hearing, the veteran testified about why his 
right leg burn residuals warranted an increased evaluation.

On VA medical examination in August 1987, the veteran 
reported that he experienced leg pain in both legs from 
prolonged walking, standing or sitting.  He stated that he 
had trouble sleeping because of pain and that he had trouble 
performing his job because he had to stop and sit down till 
pain eased up.  He reported that he had been employed as a 
letter carrier by the Postal Service since 1981 and had lost 
4 days in the past 12 months due to time spent at a VA 
hospital.  It was noted that the veteran reported that his 
primary problem was with his right lower extremity where he 
experienced progressive constant pain in his calf area.  It 
was also noted that he underwent a fasciotomy release in 1986 
to decompress the muscle but that the pain had returned and 
was becoming more and more of a problem.  He also noticed a 
slight right leg weakness when compared to his left leg.  
Examination of the right lower extremity revealed a 7 cm. 
scar from a previous skin graft on the medial aspect and a 10 
cm. scar on the lateral aspect where he underwent a 
fasciotomy.  There was no evidence of muscle atrophy.  There 
was slight tenderness to palpation of the calf.  Range of 
motion of the right lower extremity was full.  The examiner 
reported that physical examination of the right lower 
extremity was essentially within normal limits except for 
scar tissue from skin graft.

On a general surgery examination later in August 1987 it was 
noted that the veteran reported complaints of right calf pain 
for 6 years which he described as a squeezing tightness that 
was present most of the time and was getting worse in the 
evening when he lay down.  Physical examination revealed that 
strength, mobility, and sensations were within normal limits 
in both legs and feet.  There was no visible ulcers, scaling, 
or lesions.  The scars secondary to skin graft of the right 
lower extremity were 5 by 3 cm. on the lower medial aspect, 
25 by 19 cm. on the upper medial aspect, and 19 by 3 cm. on 
the anterior aspect.

In September 1987, VA outpatient treatment records, a VA 
hospital report and photographs of the veteran's legs were 
associated with the claims folder.

The VA outpatient treatment records show that the veteran was 
seen with complaints of right lower extremity pain on 
occasion from June 1986 to September 1987.

The VA hospital report shows that the veteran was 
hospitalized for one day in October 1986 due to complaints of 
pain, cramping and burning in his right leg.  At discharge, 
he was diagnosed as having right leg pain.

The photographs show an extensive area of burn above and 
below the veteran's right knee.

Based on the foregoing, in a February 1988 rating decision, 
the RO confirmed and continued the 30 percent evaluation for 
the veteran's right leg burn residuals.

In a March 1988 letter, the veteran's supervisor at the Post 
Office reported that the veteran required help on the job 
because of his legs.

In a June 1988 rating decision, the RO confirmed and 
continued the 30 percent evaluation for the veteran's 
residuals of a right leg burn.

The veteran perfected an appeal of the September 1986 rating 
decision and, in a February 1989 decision, the Board denied a 
rating in excess of 30 percent for the veteran's residuals of 
a right leg burn.

In October 1991, a VA hospital report and VA outpatient 
treatment records were associated with the claims folder.

The VA hospital report shows that the veteran was 
hospitalized for two days in July 1987.  This report does not 
show that he was treated for PTSD or residuals of a right leg 
burn.

The VA outpatient treatment records show that the veteran was 
diagnosed as having lower extremity pain of an unknown 
etiology in July 1991.

On VA medical examination later in November 1991, the veteran 
was diagnosed as having a status post phosphorous burn injury 
to the right leg with chronic scarring and evidence of an old 
third degree burn in his right lower extremity.  It was noted 
that he had chronic scarring along the medial aspect of his 
right knee which extended just above the knee to 15 cm. above 
the ankle.  It was also noted that he had a 15 to 20 cm. scar 
along the right lateral aspect of his right leg which was the 
result of a fasciotomy.

In July 1992, VA outpatient treatment records were associated 
with the claims folder.  These records show that the veteran 
was assessed as having chronic lower extremity pain and an 
anxiety disorder in December 1991.

In a statement in support of claim received on October 16, 
1996, the veteran requested service connection for PTSD.

On VA psychiatric examination in November 1996, the veteran 
was diagnosed as having PTSD.

In December 1996, copies of the veteran's service personnel 
records were associated with the claims folder.

Based on the foregoing, in a January 1997 rating decision, 
the RO granted service connection for the veteran's PTSD, and 
assigned it a 10 percent disability rating, effective October 
16, 1996, the date of receipt of the claim.

In a statement in support of claim received in February 1997, 
the veteran requested an increased evaluation for his 
residuals of a right leg burn.

In March 1997, medical record from Columbia Grand Strand 
Regional Medical Center were associated with the claims 
folder.  These record shows that the veteran was hospitalized 
on February 19, 1997, for congestive heart failure secondary 
to recent anterior myocardial infarction within the past 
several days prior to admission, "probably 4 to 7 days pre-
admit."  The veteran's chief complaints was "I can't 
breathe."  It was reported that he had been seen on February 
14th for evaluation at MUSC and that Class IV angina had been 
noted.  On the 17th the veteran awoke with tightness and was 
not particularly in pain.  This was totally different than 
his prior angina.  Since then he had had symptoms every 
night, dyspnea on effort and pedal edema.  He had called on 
the day of admission and was told to come to the Emergency 
Department.  At that time he was admitted with heart failure 
exacerbation.  It was reported that no symptoms of severe 
angina could be elicited, "but rather just the development 
of tightness more consistent with dyspnea from his heart 
failure on the 17th without a discrete episode of chest 
pain."  Reportedly, MRI showed a new stroke and two prior 
strokes.  He was released from the hospital on February 26, 
1997.  At the time of release from the hospital, it was 
reported that the veteran had had a clinically unrecognized 
anterior myocardial infarction but that it was uncertain when 
it occurred "as he did not have a bout of prolonged chest 
pain.  I think it probably occurred two to three days prior 
to his developing congestive heart failure. . . ."

In March 1997, a VA hospital report and VA outpatient 
treatment records were also associated with the claims 
folder.  These records do not show that the veteran was 
treated for PTSD or residuals of a right leg burn from 
February 1996 to February 1997.

Upon consideration of the foregoing, in an April 1997 rating 
decision, the RO confirmed and continued the 30 percent 
evaluation for the veteran's residuals of a right leg burn.

In April 1997 VA outpatient treatment records were associated 
with the claims folder.  These records show that the veteran 
was assessed as having PTSD in November and December 1984.

In an April 1997 letter to the administrator of the 
Charleston VA Medical Center (MC), the veteran's wife 
indicated that the veteran had filed a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151.  She indicated 
that the veteran had sought medical treatment for his heart 
disease at the Charleston VAMC on February 14, 1997, but was 
denied treatment and told to return for an appointment which 
was scheduled for later that month.  She then indicated that 
the veteran suffered from a major heart attack two days 
later.

In June 1997, VA outpatient treatment records were associated 
with the claims folder.  These records show that, on February 
14, 1997, the veteran and his wife requested a prescription, 
but were told that the VA physician who was to give the 
prescription might be reluctant to do so until an appointment 
which was scheduled with the veteran on February 24, 1997.  
These records also include notations that the veteran and his 
wife were reluctant to wait until February 24, 1997.

On VA psychiatric examination in August 1997, the veteran was 
diagnosed as having PTSD.

In letter received in September 1997, the veteran requested 
an effective date earlier than October 16, 1996, for the 
grant of service connection for his PTSD.

In September 1997, a fact finding review was conducted 
regarding the veteran's February 14, 1997, visit to the 
Charleston VAMC by the Quality Management Coordinator of the 
Charleston VAMC.  The Fact Finding Report, which was signed 
by two Registered Nurses, included conclusions regarding the 
veteran's February 14, 1997, visit to the Charleston VAMC, 
which are substantially as follows:

1)  The veteran and his wife came to the 
VA medical facility on February 14, 1997, 
after he had seen a cardiologist at the 
Medical University of South Carolina 
(MUSC) and been given a prescription; 
they were greeted and checked in by a 
clerk; the veteran did not have an 
appointment and he was triaged by a 
nurse; when told that they could not see 
a doctor without an appointment, the 
veteran's wife asked the triage nurse if 
a VA doctor could fill her husband's 
prescription that had been obtained from 
his cardiologist at MUSC; the triage 
nurse, who was known by her co-workers to 
have a pet peeve regarding "walk-ins" 
and who had demonstrated "impatience" 
with walk in patients in the past, 
believed that the veteran came to the VA 
facility only to get his prescription 
filled and did not take the veteran's 
vital signs; since the VA pharmacy did 
not stock the medication prescribed, a VA 
doctor wrote a prescription for Isordil 
as a substitute.

2.  The veteran was admitted to the ICU 
in Myrtle Beach for a heart attack 2 days 
after his visit to the VA facility.

3.  The veteran and his wife believe that 
if the veteran had been seen by a VA 
doctor on the 14th, his heart attack may 
have been prevented; they insist that he 
visited the VA facility on that date to 
see a doctor because he was not feeling 
well.

4.  While the clerk who greeted the 
veteran and his wife reported that the 
veteran did not look well at the time of 
their visit on February 14, 1997, this 
was not a medical assessment;

5.  There is no way to know if the heart 
attack could have been prevented if a VA 
physician had seen the veteran at the 
time of his visit to a VA facility on 
February 14th.

6.  No quality of care standards were 
violated during the veteran's visit; and

7.  The triage nurse's immediate 
conclusion that the purpose of the 
veteran's visit was just for medication 
was understandable from her point of view 
without further information or continued 
complaints from the veteran.

At a September 1997 hearing, the veteran testified that he 
was first diagnosed as having PTSD in 1983 at the Charleston 
VA Hospital.  He also testified that VA had known that he had 
PTSD since 1982 or 1983.  The veteran's wife testified that 
the veteran first began to experience PTSD symptoms in 1969.

In a statement in support of claim received on September 9, 
1997, the veteran requested an increased evaluation for his 
residuals of a right leg burn.  In support of this claim, the 
veteran submitted private medical records from Grand Strand 
General Hospital, VA outpatient treatment records and a 
letter from S. White., M.D.

The private medical records from Grand Strand General 
Hospital include notations that the veteran was treated for 
chest discomfort and numbness in his right hand in December 
1992.

The VA outpatient treatment records show that the veteran had 
scaly lesions on his right lower extremity at the time of an 
examination in October 1994.  In June 1996, an examination of 
his right extremity revealed calf and right thigh 
claudication.

In an August 1997 letter, Dr. White reported that the width 
of the burn scar on the veteran's right leg was 25 cm. and 
that its length was 60 cm.  Dr. White stated that these 
measurements showed that the veteran's burn scar measured 1.6 
square feet.

In October 1997, private medical records from Columbia Grand 
Strand Regional Medical Center, a VA hospital report, a 
letter from A. Gresko, M.D., and a letter from a friend of 
the veteran were associated with the claims folder.

The private medical records from Columbia Grand Strand 
Regional Medical Center show that the veteran was 
hospitalized for four days in December 1996 due to chest 
pain.  At discharge, he was diagnosed as having resolved 
unstable angina and coronary artery disease.

The VA hospital report shows that the veteran was 
hospitalized for six days in January 1997 due to chest pain.  
Upon admission, he was diagnosed as having unstable angina.

In a January 1997 letter, Dr. Gresko reported that the 
veteran's daily activities were limited by his coronary 
atherosclerotic heart disease.

As noted above, medical records from Columbia Grand Strand 
Regional Medical Center show that the veteran was 
hospitalized for a week beginning on February 19, 1997, due 
to a congestive heart failure secondary to a myocardial 
infarction which had probably occurred four to seven days 
earlier.

In a September 1997 letter, a friend of the veteran reported 
that, on February 15, 1997, he brought an oxygen tank to the 
veteran's home and that, when he arrived at the veteran's 
home, it appeared that the veteran had trouble breathing.

On VA medical examination in November 1997, the scars on the 
veteran's lower right extremity measured 8 cm. by 2 cm. on 
the medial thigh, 17 cm. by 10 cm. on the medial calf, 8 cm. 
by 4 cm. on the ankle and 13 cm. by 5 cm. on the shin of the 
tibia.

In a January 1998 rating decision, the RO increased the 
rating for the veteran's residuals of a right leg burn from 
30 to 40 percent, effective September 9, 1997, the date of 
receipt of the claim.  The Board notes that the RO indicated 
that it had increased the rating for the veteran's residuals 
of a left leg burn from 30 to 40 percent.  However, this was 
a typographical error which the RO corrected in a May 1998 
rating decision.

In an April 1998 decision, the RO denied an effective date 
earlier than October 16, 1996, for the grant of service 
connection for the veteran's PTSD.

In a VA Form 9 received from the veteran in April 1998, the 
veteran filed Notices of Disagreement with the RO's 
assignment of September 9, 1997, as the effective date for 
the grant of a 40 percent evaluation for his residuals of a 
right leg burn, and the RO's denial of an effective date 
earlier than October 16, 1996, for the grant of service 
connection for his PTSD.  In an accompanying letter, the 
veteran maintained that the grant of the 40 percent 
evaluation for his residuals of a right leg burn should date 
back to 1971 because his burns were found to have covered an 
area in excess of one square foot at the time of a VA 
examination conducted at that time.  He also maintained that 
the grant of service-connection for his PTSD should date back 
to 1984 as VA records show that he was diagnosed as having 
PTSD at that time.

In support of his claims, the veteran submitted a copy of a 
letter from the Director of the Compensation and Pension 
Service and copies of his Vietnam Combat Certificate and 
Purple Heart Certification.  The Board notes that the April 
1992 letter from the Director of the Compensation and Pension 
Service pertains to the scars on the veteran's left leg.

In a VA Form 9 received in November 1998, the veteran 
maintained that the December 1971 VA examination and Dr. 
White's 1997 examination both showed that the burn scar on 
his right leg exceeded one square foot.  The veteran then 
maintained that the RO had committed clear and unmistakable 
error with the 1971 rating decision by not assigning the 
grant of the 40 percent evaluation for his residuals of a 
right leg burn at that time.

As reported earlier, the issues on appeal were previously 
before the Board in January 1999, at which time they were 
remanded so that the veteran could be scheduled for a hearing 
at the RO and a hearing before a traveling member of the 
Board.

In April 1999, VA outpatient treatment records and private 
medical records from the Medical University of South Carolina 
were associated with the claims folder.

The VA outpatient treatment records show that the veteran was 
assessed as having PTSD on many occasions from November 1996 
to March 1999.  These records also show that he was diagnosed 
as having chronic heart disease and chronic leg pain in July 
1997.

Private medical records from the Medical University of South 
Carolina show that the veteran was assessed as having 
coronary artery disease on February 14, 1997.

At an April 1999 hearing, the veteran and his wife, through 
the veteran's representative, contended the following:

1)  The effective date for the grant of 
service connection for the veteran's PTSD 
should be 1984 because he was diagnosed as 
having PTSD a that time;

2)  The effective date of the grant of the 40 
percent rating for the veteran's residuals of 
a right leg burn should date back to 1971, as 
a VA examination in 1971 resulting in a 
diagnosis of third degree burns of the right 
lower extremity greater than 1 square foot 
was misinterpreted because it showed that the 
scars on his right leg measured 18 inches by 
6 inches.

3)  The Board decision of 1989 and all RO 
decisions which failed to assign a 40 percent 
rating for the residuals of right leg burns 
were erroneous.

4)  The veteran was entitled to compensation 
for a heart condition under the provisions of 
38 U.S.C.A. § 1151 because he was denied 
treatment at a VA hospital on February 14, 
1997.  They reported that, on that date, he 
experienced severe chest pains during his 
return home from the Medical University of 
South Carolina.  He then stopped by the VA 
hospital but was denied treatment there even 
though he was pale, short of breath and in 
severe pain.  They also reported that he had 
a heart attack three or four days later as a 
result.  They maintained that, had he 
received proper treatment at the VA hospital, 
he might not have had the heart attack.

At the April 1999 hearing, the veteran also submitted VA 
outpatient treatment and hospital records.

VA outpatient treatment records include a provisional 
diagnosis of rule out coronary artery disease in November 
1985.  An April 1994 records includes notations that the 
veteran suffered from anxiety.

The VA hospital records show that the veteran was 
hospitalized for two days in November 1994 due to 
palpitations, chest tightness and shortness of breath.  At 
discharge, he was diagnosed as having paroxysmal 
supraventricular tachycardia.

A VA outpatient treatment record, dated November 14, 1995, 
includes notations that the veteran experienced anxiety, 
depression, sleeping difficulties, obsessive thoughts and 
suicidal ideation.

At an August 2000 hearing before the undersigned, the veteran 
and his wife reiterated and expounded upon why 1984 was the 
proper effective date for the grant of service connection for 
the veteran's PTSD; why the effective date of the grant of 
the 40 percent rating for the veteran's residuals of a right 
leg burn should date back to 1971; and why the veteran was 
entitled to compensation for a heart condition under the 
provisions of 38 U.S.C.A. § 1151.  Through the veteran's 
representative, they also asserted that VA medical records, 
which show that the veteran was diagnosed as having PTSD in 
1984, constituted informal claims for service connection for 
PTSD under 38 C.F.R. § 3.157.  They also contended that the 
scars of the right lower extremity warranted a 40 percent 
rating by virtue of the size of the scars alone and that the 
original rating decision which failed to evaluate the scars 
as 40 percent disabling, as well as all subsequent VA 
decisions which failed to assign a 40 percent rating, 
including the Board decision of 1989, contained clear and 
unmistakable error.  It was argued that the Board, in its 
1989 decision, focused totally on the issue of whether an 
increased rating was warranted as a result of the 1986 
fasciotomy surgery and did not consider the area of the scars 
or look at the scars from the standpoint of whether the 
original rating of 30 percent was correct based on the area 
of the scars.  It was also argued that the veteran was ill 
and needed immediate care when he sought VA medical care on 
February 14th, but that he was refused medical care and as a 
result of that refusal, he had a heart attack.  The veteran's 
wife described her husband's condition at the time of the 
February 14th visit to a VA medical facility and the events 
that occurred at this facility.  She testified that when she 
took her husband to the Columbia Grand Strand Regional 
Medical Center on February 19th, she was told that he had 
suffered a massive heart attack, probably 4 to 7 days 
previously.

Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claims, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Initially, it is noted that, after 
reviewing the record, the Board is satisfied that all 
relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to his claims has been satisfied.  
38 U.S.C.A. § 5107.


Effective date for 40 percent Rating for Residuals of Right 
Leg Burns

The residuals of burns to the veteran's right leg are rated 
under Diagnostic Code 7801.  Under this code, a 30 percent 
evaluation requires that the scar, or scars, involve an area, 
or areas, exceeding 1/2 square foot (.05 square meters).  A 
40 percent evaluation requires that the scar, or scars, 
involve an area, or areas, exceeding 1 square foot (.1 square 
meters).  38 C.F.R. § 4.118, Diagnostic Code 7801.

For the sake of clarity, the Board notes that when square 
feet are converted to square inches and fractional meters are 
converted to whole centimeters with decimal fractions of 
centimeters rounded to whole numbers, that a 30 percent 
rating under Diagnostic Code 7801 requires an area or areas 
exceeding 72 square inches (465 sq. cm.) and a 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  See 58 Fed. Reg. 4,969 (1993).

The veteran contends that his right leg burn residuals should 
have been rated as 40 percent disabling since October 1971 
and that all RO and Board decisions which did not assign such 
a rating constituted clear and unmistakable error.  He has 
correctly pointed out that the December 1971 VA examination 
report shows that he was diagnosed as having a third degree 
burn of his right lower extremity which was greater than one 
square foot and that Diagnostic Code 7801 provides for a 40 
percent evaluation for third degree burn scars which exceed 
one square foot.  Yet, the Board notes that the December 1971 
VA examination report also shows that the scars on his right 
thigh and leg measured 18 inches by 6 inches, or 108 square 
inches.

In a March 1972 decision, the RO granted service connection 
for the residuals of the veteran's right leg burn, and 
assigned this disability a 30 percent disability evaluation, 
effective October 28, 1971.  In a February 1983 decision, the 
RO confirmed and continued the 30 percent evaluation for the 
right leg burn scar residuals.  Following the veteran's right 
knee surgery in March 1986, in a September 1986 decision, the 
RO assigned a temporary total rating for his residuals of a 
right leg burn, effective March 25, 1986, to April 30, 1986, 
and restored the pre-surgery rating of 30 percent for this 
disability, effective May 1, 1986.  In decisions, dated in 
February and June 1988, the RO again confirmed and continued 
the 30 percent evaluation for the veteran's residuals of a 
right leg burn.  On appellate review in February 1989, the 
Board affirmed the assigned 30 percent evaluation for the 
veteran's residuals of a right leg burn.  When the Board 
affirms a determination of the agency of original 
jurisdiction, such RO determination is subsumed by the final 
appellate decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1104.  

Earlier Effective Date Based On Clear and Unmistakable Error 
(CUE).  The veteran contends that all RO and Board decisions 
which failed to assign a 40 percent rating for his right leg 
burn scars contain CUE.  He has correctly pointed out that 
the December 1971 VA examination report shows that the 
physician who examined him provided a diagnosis of "third 
degree burn, right lower extremity, greater than 1 sq. 
foot," and that Diagnostic Code 7801 provides for a 40 
percent evaluation for third degree burn scars which exceed 
an area or areas of one square foot.

In the March 1972 decision, the RO granted service connection 
for the residuals of the veteran's right leg burn scars, and 
assigned this disability a 30 percent disability evaluation, 
effective October 28, 1971.  In a February 1983 decision, the 
RO confirmed and continued the 30 percent evaluation for his 
residuals of a right leg burn.  Following the veteran's right 
knee surgery in March 1986, in a September 1986 decision, the 
RO assigned a temporary total rating for his residuals of a 
right leg burn, effective March 25, 1986, to April 30, 1986, 
and restored the pre-surgery rating of 30 percent for this 
disability, effective May 1, 1986.  In decisions, dated in 
February and June 1988, the RO again confirmed and continued 
the 30 percent evaluation for the veteran's residuals of a 
right leg burn.  On appellate review in February 1989, the 
Board affirmed the assigned 30 percent evaluation for the 
veteran's residuals of a right leg burn.  When the Board 
affirms a decision of the RO, the RO decision is subsumed by 
the Board decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1104.  

A VA decision that has become final generally may not be 
reversed or amended in the absence of CUE.  See 38 U.S.C.A. § 
5109A, 7111; 38 C.F.R. § 3.105(a); see also 38 U.S.C.A. §§ 
5108, 7105(c).  In Russell v. Principi, the United States 
Court of Appeals for Veterans Claims (Court) defined CUE as 
follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . .  [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell, supra), cert. denied, 145 L. Ed. 2d 315, 
120 S. Ct. 405 (1999).  "A determination that there was a 
'[CUE]' must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell, 3 Vet. 
App. at 314.  "In order for there to be a valid claim of 
[CUE], . . . the claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id. at 313; see also Damrel v. Brown, 6 Vet. App. 242 (1994).  
Moreover, a CUE claim must identify the alleged error(s) with 
"some degree of specificity".  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
("to raise CUE there must be some degree of specificity as to 
what the alleged error is and . . . persuasive reasons must 
be given as to why the result would have been manifestly 
different"). 

In Donovan v. West, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that the Board had 
reviewed an RO decision and had held that there was no CUE in 
that decision.  Donovan v. West, 158 F.3d 1377, 1381 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1019, 143 L. Ed. 2d 351, 
119 S. Ct. 1255 (1999).  The Federal Circuit then held that 
the RO decision had been subsumed by the Board decision and 
that the RO decision could thus not be attacked on the 
grounds of CUE.  Ibid. (citing 38 C.F.R. § 3.105(a)).  
Subsequently, in Dittrich v. West, the Federal Circuit 
reaffirmed Donovan and clarified that the concept included 
one of 'delayed subsuming' so that the RO decision being 
subsumed need not have been one directly on appeal to the 
BVA.  Dittrich, 163 F.3d 1349, 1353 (Fed. Cir. 1998),  cert. 
denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 L. Ed. 2d 653 
(1999).  The Federal Circuit concluded that the Board had 
rejected the same claim that had been considered in the prior 
RO decision "after considering the entirety of the evidence 
before the [RO] in addition to some new and material evidence 
acquired in the interim" and thus the Board's decision 
"necessarily subsumed" the RO decision.  Ibid.  

The February 1989 Board decision, reflects that the Board 
reviewed all the evidence then of record, including the 
results of the December 1971 VA examination.  While the 
pertinent diagnosis from this December 1971 examination was 
not cited in the decision, the Board specifically noted that 
the findings of this examination revealed that the burns on 
the right lower extremity overall amounted to a third degree 
burn covered by split thickness grafts of 18 x 6 inches 
total.  Thus, the area or areas involved would total 108 
square inches; not an area or areas exceeding 144 square 
inches required for a 40 percent rating.  The Board also 
noted that a color photograph of the veteran's lower 
extremities, reportedly taken in November 1969, showed an 
extensive area of burns both above and below the veteran 
right knee.  Additionally, it was reported that VA 
examination in August 1987 revealed an approximately 7-
centimeter area of scar from a previous skin graft on the 
medial aspect of the right lower extremity and a 10-
centimeter fasciotomy scar on the lateral aspect of this 
extremity, as well as results of a VA surgical examination 
also conducted in August 1987 which showed that areas of scar 
tissue secondary to skin graft were as follows:  5 
centimeters by 3 centimeters on the lower medial aspect of 
the right lower extremity; 25 centimeters by 19 centimeters 
on the upper medial aspect of the right lower extremity; and 
19 centimeters by 3 centimeters on the anterior aspect of the 
right lower extremity.  Thus, this area would total 547 
square centimeters; not an area exceeding 929 square 
centimeters required for a 40 percent rating.  The Board also 
noted that multiple color photographs of the veteran's lower 
extremities were on file and included anterior, medial and 
lateral views of the veteran's right lower extremity.  
Further, the Board cited the provisions of Diagnostic Code 
7801 which provided for a 40 percent evaluation for a scar or 
scars which involve an area, or areas, exceeding 1 square 
foot (0.1 sq. meter).  After summarizing the evidence of 
record at that time and citing pertinent law and regulations, 
the Board concluded that the schedular criteria for a rating 
in excess of 30 percent for residuals of burns to the right 
leg with a status post-operative fasciotomy of the anterior 
and lateral compartments of the right lower extremity had not 
been met.

Because in this case the Board in February 1989 considered 
all of the evidence then of record before concluding that the 
veteran was not entitled to a rating in excess of 30 percent 
for residuals of the veteran's right leg burn scars, all RO 
decisions which denied a rating in excess of 30 percent for 
the veteran's right leg burn scars which preceded the 
February 1989 Board decision were subsumed by such Board 
decision and are not subject to a CUE challenge in this 
instance.  38 U.S.C.A. § 7261(a)(3)(A); see Crippen, 9 Vet. 
App. at 418; see also Brown (Alfred) v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000) (recognizing and affirming subsuming 
doctrine in cases where prior BVA decision had "conducted a 
full review of the evidence that had previously been before 
the RO and held that the RO had correctly denied . . . [the 
earlier] claim"); Dittrich and Donovan, both supra; Morris v. 
West, 13 Vet. App. 94, 96 (1999) (recognizing subsuming 
doctrine). But see Dittrich v. West, 11 Vet. App. 10, 12-14 
(1998) (en banc order) (Steinberg and Kramer, J.J., 
dissenting), aff'd 163 F.3d 1349; Donovan v. Gober, 10 Vet. 
App. 404, 409-14 (1997) (Steinberg, J., dissenting), aff'd 
sub nom. Donovan v. West, supra.

As to the appellant's claim of CUE in the February 1989 Board 
decision, the Board concludes that the veteran has never 
asserted the presence of CUE in this decision with the 
specificity required to raise this issue.  The veteran has 
not asserted that the Board failed to apply the correct 
statutory and regulatory provisions, in effect at the time, 
to the correct and relevant facts, as they were known at the 
time.

The Board notes that this decision does not preclude the 
veteran or his representative from filing a specific claim of 
CUE as to the February 1989 Board decision.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400 et. seq.

Earlier Effective Date Based On Date of Claim or Date 
Entitlement Shown.  Applicable statutory and regulatory 
provisions, fairly construed, require the Board to look at 
all communications in the claims folder which may be 
interpreted as applications or claims --formal and informal-- 
for an increased evaluation for the veteran's residuals of a 
right leg burn.  The Board is then required to review all 
other evidence of record to determine the "earliest date as 
of which", within the year prior to the receipt of his claim 
for an increased evaluation, than an increase in the severity 
of the his residuals of a right leg burn was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); 
Servello, 3 Vet. App. at 196, 198.

The RO denied the veteran's claim for an evaluation in excess 
of 30 percent for residuals of a right leg burn in an April 
1997 rating decision.  A review of the claims folder fails to 
disclose any communication from the veteran or any other 
document which may be construed as a notice of disagreement 
with the April 1997 decision denying a rating in excess of 30 
percent for burns of the right leg or as a formal or informal 
claim for an increased evaluation or for residuals of a right 
leg burn prior to receipt of his statement in support of 
claim on September 9, 1997.  The provisions of 38 C.F.R. 
§ 20.304 provides that the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  Thus, the April 1997 decision 
became final and the veteran's current claim for an increased 
evaluation for residuals of a right leg burn was received on 
September 9, 1997.

The Board will now review all evidence of record to determine 
the "earliest date as of which," within the year prior to the 
claim, September 9, 1997, an increase in the severity of the 
veteran's residuals of a right leg burn was ascertainable.  
In this case, the medical records fail to disclose that the 
veteran received any treatment for his residuals of a right 
leg burn from September 9, 1996, to September 9, 1997.  As 
such, there are no medical records during this period which 
establish a factual basis that the severity of his residuals 
of a right leg burn increased.  Therefore, the RO properly 
determined that September 9, 1997, was the earliest date for 
the assignment of a 40 percent evaluation for the veteran's 
residuals of a right leg burn.


Effective date for grant of service connection for PTSD

In this case, the veteran contends that he has suffered from 
PTSD symptoms since he sustained burn injuries during his 
military service and that the grant of service connection for 
PTSD should be effective as of January 1983 when a VA 
examination report noted complaints of depression or at least 
as early as November 1984 when he received a diagnosis of 
PTSD.  To the extent possible, VA and other medical records 
pertaining to medical treatment of the veteran since he left 
service have been obtained.  It appears that all pertinent 
records have been obtained.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  38 U.S.C.A. 
§ 7104.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by competent 
medical evidence, between current symptomatology and the in-
service stressor.  38 C.F.R. § 3.304(f).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).

38 C.F.R. § 3.155 provides as follows:  (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
... may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157.  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157(b)(1).  For reports prepared by a non-VA 
hospital where the veteran was maintained at VA expense, the 
date of admission to the hospital is accepted as the date of 
receipt of claim if VA maintenance was authorized prior to 
admission.  For all other reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157 
(emphasis added).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law or VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the law.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).  If a claimant requests review of his 
claim within one year from the effective date of the 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).

Where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).

VA law and regulations indicate that unless a claim is filed 
within one year of service discharge, the effective date for 
the award of compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
3.400.  The RO granted service connection for PTSD as of 
October 16, 1996, the date on which a statement was received 
from the veteran in which he requested that his claim for 
service-connected disability be reopened and amended to 
include PTSD.

The veteran argues that he has suffered from PTSD symptoms 
since he sustained burn wounds during his military service.  
However, there is no evidence showing that the veteran filed 
a claim for service connection for PTSD within one year of 
his service discharge in October 1971.  Because the veteran 
did not file his claim within one year following his 
separation from service, the grant of service connection for 
PTSD may not be made effective retroactive to the day 
following the date he was released from military service.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as applications or 
claims -- formal and informal -- for service connection for 
PTSD.  The Board has reviewed the record and been unable to 
identify any communication from the veteran earlier than 
October 16, 1996, which could be interpreted as a formal or 
informal claim for service connection for PTSD.  It is argued 
that a report of examination dated in January 1983 reflects 
that the veteran was experiencing depression and that he 
continued to complain of various symptoms indicative of PTSD 
until he was diagnosed with PTSD in November 1984.  It is 
argued that the treatment received in November 1984 
constituted a claim for service connection for PTSD in 
accordance with the provisions of 38 C.F.R. § 3.157, thus 
warranting an effective date for the award of service 
connection as of the date of treatment in November 1984.  
These records showing that the veteran was assessed as having 
PTSD in November and December 1984 were not associated with 
the claims folder until April 1997.

The Board observes that there is no evidence of a diagnosis 
of or treatment for PTSD symptoms prior to 1984.  While the 
veteran was seen in November 1984 for PTSD symptoms, the 
records created at that time contain no evidence that 
indicates any intent on the part of the veteran to apply for 
compensation for PTSD or in any way specifically identifies 
compensation for PTSD as "the benefit sought," as required by 
§ 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 329-330 
(1993).  In Brannon v. West, 12. Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).

In support of his assertion that he had adequately raised a 
claim for service connection for PTSD prior to October 1996, 
the veteran argues that the claim was reasonably raised by 
the medical evidence of record.  Where review of all 
documents and oral testimony reasonably reveals that a 
claimant is seeking a particular benefit, VA is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  On 
the other hand, VA is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (VA is not required to perform "prognostication" but 
to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. 
§ 3.151(a).  A claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (emphasis added).  
"Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  Therefore, before the RO can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  Cf. Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that VA's failure to forward an 
application form to a claimant, who had submitted an informal 
claim under section 3.155(a), waives the requirement to file 
a formal application). 

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for a 
psychiatric condition prior to receipt of his claim on 
October 16, 1996.  The mere presence of the medical evidence 
does not establish an intent on the part of the veteran to 
seek entitlement to service connection for a psychiatric 
condition.  See, e.g., KL v. Brown, 5 Vet. App. 205, 208 
(1993).  While the RO must interpret the veteran's 
submissions broadly, the RO is not required to conjure up 
issues that were not raised by the veteran.  See Talbert, 
supra.  The veteran must have asserted the claim expressly or 
impliedly.  See Isenbart, supra.

A claim for service connection for PTSD was not expressly or 
impliedly raised in the January 1983 VA examination report or 
the 1984 and 1985 treatment records.  Thus, the Board finds 
that neither the January 1983 examination report nor the VA 
outpatient treatment records dated in 1984 and 1985 can be 
interpreted as an informal claim for service connection for 
PTSD pursuant to 38 C.F.R. § 3.155.

Thus, the Board finds that none of the medical evidence of 
record dated prior to October 16, 1996, constitutes an 
informal claim for service connection for PTSD.  Moreover, 
the Board is unable to identify any statement or other 
evidence prior to October 1996 which meets the regulatory 
requirements of an informal claim for benefits under the 
provisions of 38 C.F.R. § 3.155.

Thus, even though the veteran had been diagnosed and treated 
for PTSD prior to his October 1996 claim, the records 
associated with such treatment do not constitute an informal 
claim for PTSD.  The October 1996 claim is the earliest claim 
submitted by the veteran for compensation for PTSD.  It is 
the date of this claim for service connection for PTSD, not 
the date of initial treatment for PTSD, which controls the 
assignment of an effective date of service connection.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's argument that the report of his January 1983 VA 
examination and his 1984 treatment at a VA medical facility 
raised an informal claim under 38 C.F.R. § 3.157 is 
misplaced.  Under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of 38 C.F.R. 
§ 3.157(b).  Section 3.157(b) clarifies that this provision 
is applicable only after a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  Kessel v. 
West, 13 Vet. App. 9, 23 (1999).  Because a formal claim for 
PTSD had not been allowed, disallowed, or even filed, prior 
to the 1983 and 1984 medical records, these records may not 
be accepted as informal claims under 38 C.F.R. § 3.157.  See 
Crawford and Dunson, both supra.  In the present case, there 
was no allowance or disallowance of a claim for compensation 
for service connection for PTSD prior to the January 1997 
rating decision in which the RO awarded service connection 
for PTSD.  The VA examination report and treatment records 
dated prior to October 16, 1996, do not constitute informal 
claims under the provisions of 38 C.F.R. § 3.157, as the 
provisions of 38 C.F.R. § 3.157 apply only to claims for 
increase or to reopen claims which have been previously 
denied.

While it may be true that the veteran has had PTSD symptoms 
since the in-service trauma he sustained, the Board is 
constrained by law and regulations governing the 
establishment of effective dates for the award of 
compensation.  As noted above, the most significant factor in 
the assignment of effective dates is the date that a claim 
for benefits was filed.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Service connection has been granted for PTSD, a 
recognition that this disability is indeed directly related 
to the veteran's military service.  However, since the 
veteran did not file a claim for service connection for PTSD 
within one year of his release from military service, the 
effective date of the grant of service connection cannot be 
earlier than the date of the receipt of the veteran's claim.

Lastly, the Board notes that where compensation is awarded or 
increased pursuant to a liberalizing law or a liberalizing VA 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where compensation is awarded pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

The addition of PTSD as a diagnostic entity in the VA's 
Schedule for Rating Mental Disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a).  Thus, for PTSD 
service connection claims, an effective date prior to the 
date of claim cannot be assigned under 38 C.F.R. § 3.114(a) 
unless the claimant met all eligibility criteria for the 
liberalized benefit on April 11, 1980, the effective date of 
the regulatory amendment adding the diagnostic code for PTSD, 
and such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997).

As noted above, service connection for PTSD requires 
competent medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by competent medical evidence, between current symptomatology 
and the in-service stressor.  38 C.F.R. § 3.304(f).  In this 
case, the veteran did not meet all of the eligibility 
criteria for the liberalized benefit on April 11, 1980, 
because there was no medical evidence of PTSD at that time.  
The treatment records do not reflect a diagnosis of PTSD on 
April 11, 1980.  The evidence of record shows that PTSD was 
first diagnosed in 1984.

The Board may not substitute its own medical judgment in 
place of the diagnoses and findings provided by the medical 
professionals of record before and after April 11, 1980.  See 
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Despite the addition of PTSD to the 
DSM, those medical professionals did not diagnose PTSD on 
April 11, 1980, or for several years thereafter.  Inasmuch as 
service connection for PTSD requires competent medical 
evidence establishing a diagnosis of the condition and there 
is no medical evidence of PTSD as of April 11, 1980, the 
veteran did not meet all of the eligibility criteria for the 
liberalized benefit on April 11, 1980.

In summary, after reviewing the record, the Board can find no 
evidence of a claim for service connection for PTSD, formal 
or informal, filed prior to October 16, 1996.  As there is no 
evidence of record of the veteran filing a prior claim for 
service connection for PTSD, the effective date in this case 
is October 16, 1996.  For the reasons and bases discussed 
above, the arguments advanced by the veteran do not provide a 
basis for an earlier effective date.  Accordingly, the 
criteria for an earlier effective date for an award of 
service connection for PTSD are not met.  The benefit sought 
on appeal is therefore denied.


ORDER

An effective date earlier than September 9, 1997, for the 
grant of a 40 percent evaluation for residuals of right leg 
burns is denied.

An effective date earlier than October 16, 1996, for the 
grant of service connection for PTSD is denied.


REMAND

The veteran was seen by a cardiologist at MUSC on February 
14, 1997.  After the veteran was seen at MUSC on February 14, 
1997, he and his wife visited a VA medical facility but were 
advised that the veteran could not been seen by a VA 
physician without an appointment.  Medical records from 
Columbia Grand Strand Regional Medical Center show that when 
the veteran was hospitalized on February 19, 1997, it was 
determined that he had experienced a myocardial infarction 
within the past several days prior to admission, "probably 4 
to 7 days pre-admit."  It was reported that on the 17th the 
veteran awoke with tightness that was totally different than 
his prior angina.  No symptoms of severe angina could be 
elicited, "but rather just the development of tightness more 
consistent with dyspnea from his heart failure on the 17th 
without a discrete episode of chest pain."  Reportedly, MRI 
showed a new stroke and two prior strokes.  He was released 
from the hospital on February 26, 1997.  At the time of 
release from the hospital, it was reported that the veteran 
had had a clinically unrecognized anterior myocardial 
infarction but that it was uncertain when it occurred "as he 
did not have a bout of prolonged chest pain.  I think it 
probably occurred two to three days prior to his developing 
congestive heart failure. . . ."

The veteran contends that, had he been seen by a VA physician 
on February 14, 1997, he might not have had a heart attack.  
The medical records from Columbia Grand Strand Regional 
Medical Center reflect that veteran's myocardial infarction 
had probably occurred 2 to 3 days before he experienced 
congestive heart failure on February 17th.  This reflects 
that the veteran's heart attack probably occurred on the 14th 
or 15th of February.  However, these records do not include 
any opinion as to whether or not VA's failure to treat the 
veteran on February 14, 1997, aggravated his heart condition 
or caused the heart attack which he experienced.  The 
September 1997 VA Fact Finding Report, which was completed by 
Registered Nurses, concluded that there was no way to know if 
the veteran's heart attack could have been prevented had he 
been able to see a VA physician on February 14, 1997.

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service connected.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist.  Under the Act, VA has a duty to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Pub. L. No. 106-475, § 3.  
The Act applies to any claim "filed before the date of the 
enactment of this Act and not final as of that date."  Pub. 
L. No. 106-475, § 7.  Because the veteran's claim was pending 
as of November 9, 2000, the new duty to assist articulated in 
the Act applies in this case.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The records in this case should be 
referred to a cardiologist for an opinion 
as to whether or not VA's failure to 
treat the veteran on February 14, 1997, 
contributed to the myocardial infarction 
which he experienced shortly thereafter.  
The physician should state whether or not 
VA's failure to treat the veteran on 
February 14, 1997, aggravated his heart 
condition or caused the heart attack 
which he experienced sometime before 
February 19, 1997.  The physician should 
also comment on whether the veteran's 
heart attack could have been prevented 
had he been able to see a VA physician on 
February 14, 1997.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92 
and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

